DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 56.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 62-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 62 and 63 it is unclear as to what is meant by threading the frame onto the part of the delivery tool. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9, 11, 13, 45, 47, 49, 58, 59, 62, and 63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fox et al. (US 2018/0344490 A1).
Regarding claim 1, Fox discloses an apparatus (10; Fig. 1) for crimping a frame (580; Fig. 6) of an implant (500), the apparatus comprising: a crimping device (100; Fig. 1) comprising (i) a base, and (ii) a crimping mechanism (110, 140; Figs. 2 and 3) that defines a crimping aperture (115; Fig. 1; pg. 2, [0015], lines 3-7 and pg. 3, [0021], lines 11-14); a bath (300; Fig. 1) (i) having a floor, (ii) defining a receptacle (310, 315) that is shaped to receive a portion of the crimping device (100), and (iii) having one or more side-walls (not labeled; Fig. 1), the one or more side-walls: extending upward from the floor to a side-wall height, and including a port-defining side-wall, wherein the port-defining side-wall defines a port (320; Fig. 1) between outside of the bath and inside of the bath; the apparatus (10) having an assembled state in which: the portion of the crimping device (100) has been received by the receptacle (310, 315), the crimping device (100) is held securely (pg. 2, [0016], lines 1-11; pg. 8, [0045], lines 13-22) by the bath, the aperture (115) is below the side-wall height, and the port (320) is aligned with the crimping aperture (115).
Regarding claim 3, Fox discloses wherein: the crimping mechanism (110, 140; Fig. 1 has a first side and a second side, and the bath (300) has an internal width which appears sufficient to allow a human operator to simultaneously place a first hand inside the bath on the first side of the crimping mechanism (100), and a second hand inside the bath on the second side of the crimping mechanism (100).
Regarding claim 4, Fox discloses wherein, in the assembled state, a height of the aperture (115) appears to be within 1 cm of a height of the port.
Regarding claim 5, Fox discloses wherein the receptacle (310; Figs. 1 and 9) is a recess, configured to snugly receive the portion of the crimping device (100).
Regarding claim 6, Fox discloses wherein the bath (300) defines the recess in the floor, and the recess (310, 315) is shaped to receive at least a portion of the base of the crimping device (100).
Regarding claim 7, Fox discloses wherein the bath (300) is shaped to receive the crimping device (100) in a pre-defined rotational orientation of the crimping device (100) with respect to the bath.
Regarding claim 9, Fox discloses wherein the receptacle (310) and the portion of the crimping device (100) are cooperatively shaped to inhibit (pg. 2, [0016], lines 1-11; pg. 8, [0045], lines 13-22), in the assembled state, rotation of the crimping device (100) out of the pre-defined rotational orientation.
Regarding claim 11, Fox discloses wherein the port (320) defines a channel, and comprises a seal (not shown; pg. 2, [0016], lines 22-25) that reversibly closes the channel.
Regarding claim 13, Fox discloses further comprising a delivery tool (600; Fig. 1) that comprises a shaft (605) and a housing (610) at a distal end of the shaft, the delivery tool being advanceable, housing-first, through the port, at least until the housing (610) reaches the aperture (115), and wherein the seal is configured to maintain sealing (pg. 2, [0016], lines 22-26) as the housing (610) and the shaft (605) pass through the port (320) during the advancing.
Regarding claim 45, Fox discloses a method for crimping an expandable frame (580), by introducing a cooled liquid (pg. 2, [0016], lines 11-14 and [0017], lines 16-24) into a bath (300; Fig. 1), the bath (300) having a floor and one or more side-walls, at least one of the side-walls being a port-defining side-wall that defines a port (320) from inside the bath to outside the bath; inserting (pg. 2, [0018], lines 1-6) at least a part of a delivery tool (600) through the port (320) into the bath, inserting (pg. 2, [0017], lines 2-7) the expandable frame (580), disposed on the part (610) of the delivery tool (605), to a crimping aperture (115) of a crimping mechanism (100; Fig. 1) disposed within and coupled to the bath; and while (i) the frame (580) remains disposed within the aperture (115), and (ii) the frame (580) is at least partially submerged (pg. 2, [0018], lines 16-24) in the liquid, crimping (pg. 2, [0019], lines 1-7) the frame onto the delivery tool by actuating the crimping mechanism.
Regarding claim 47, Fox discloses further comprising introducing, into the bath, a frozen portion (i.e. chilled) of the liquid (i.e. saline).
Regarding claim 49, Fox discloses further comprising, prior to crimping the frame, immersing the frame (580) in the cooled liquid in the bath for between 30 seconds and 10 minutes. It is apparent that since the frame (580) is positioned within a holder (200) within the crimping mechanism (100) which is placed in the bath with the liquid already therein, it would take at least 30 seconds for the crimping process to be completed.
Regarding claim 58, Fox discloses further comprising forming a crimping assembly in which the crimping mechanism (100) is held securely (pg. 2, [0016], lines 1-11; pg. 8, [0045], lines 13-22) within the bath, and the crimping aperture is below the side-wall height, by placing the crimping device (100) into the bath (300), and coupling (pg. 2, [0016], lines 1-11; pg. 8, [0045], lines 13-22) the crimping device to the bath.
Regarding claim 59, Fox discloses wherein forming the crimping assembly comprises coupling (pg. 2, [0016], lines 1-11; pg. 8, [0045], lines 13-22) the crimping device (100) to the bath (300) such that the port (320) is aligned with the aperture (115).
Regarding claim 62, Fox discloses further comprising threading (i.e. inserting) the frame (580) onto the part (610) of the delivery tool (605).
Regarding claim 63, Fox discloses wherein threading (i.e. inserting) the frame (580) onto the part (610) of the delivery tool (605) comprises threading (i.e. inserting; pg. 2, [0019]) the frame (580) onto the part of the delivery tool subsequently to inserting the part of the delivery tool through the port (320) into the bath (300).
Allowable Subject Matter
Claims 2, 12, 14, 15, 18-20, 50, 51, and 54-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        




July 30, 2022